175 Ga. App. 818 (1985)
334 S.E.2d 883
PADGETT
v.
THE STATE.
70592.
Court of Appeals of Georgia.
Decided September 5, 1985.
Daniel A. Naughton, Jr., for appellant.
Glenn Thomas, Jr., District Attorney, James A. Chamberlin, Jr., Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant was convicted of two counts of the offense of child molestation. On appeal defendant's sole enumeration of error addresses the sufficiency of the evidence. Held:
Both of the victims, who were less than 14 years of age at the time of the incidents at issue, testified at trial. One of the victims, the defendant's daughter, testified that defendant touched her breast. The daughter testified that about a month later defendant touched her breast again and asked her "Does that feel good?"
The second victim, defendant's stepdaughter, testified that defendant *819 started touching her breasts and vagina. The stepdaughter testified that a couple of times defendant pulled her pants down and started touching her for a "few minutes or so." There was testimony by the stepdaughter that defendant asked her to touch "[h]is private parts" and that she had done so once at his request. Also, the stepdaughter testified as to an incident when defendant attempted to have intercourse with her but could not.
No corroboration is required for a conviction of the offense of child molestation under OCGA § 16-6-4. Baker v. State, 245 Ga. 657, 666 (5) (266 SE2d 477). The evidence was sufficient for a rational trier of fact to find defendant guilty beyond a reasonable doubt of both counts of child molestation. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560); Baker v. State, 245 Ga. 657, 659 (1), supra; Bryant v. State, 174 Ga. App. 468 (1) (330 SE2d 406).
Judgment affirmed. Banke, C. J., and Benham, J., concur.